Case 5:20-cv-00199-PA-KK Document 44 Filed 06/17/20 Page 1 of 2 Page ID #:755

 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   GENERAL MOTORS, LLC,                          No. CV 20-199 PA (PLAx)

12                 Plaintiff-in-Interpleader,      JUDGMENT IN INTERPLEADER
            v.
13
     CAROLYN JEANNE FOWLER, et al.,
14
                   Defendants-in-Interpleader.
15
16
17
18
19          In accordance with the Court’s June 16, 2020 Order granting the Motion for

20   Judgment of Discharge filed by plaintiff General Motors LLC (“GM”),

21          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

22          1.     GM shall hold the decedent Felix Fletcher Fowler’s pension plan benefits in

23   trust as each monthly benefit under the pension plan becomes due and owing, to be payable

24   upon the determination by the Court of the proper beneficiary for the plan benefits in

25   accordance with the pension plan terms. Thereafter, each monthly plan benefit shall be

26   payable to the proper beneficiary as determined by the Court and in accordance with the

27   pension plan terms.

28
Case 5:20-cv-00199-PA-KK Document 44 Filed 06/17/20 Page 2 of 2 Page ID #:756

 1          2.        The Court discharges GM from any liability with respect to the subject pension
 2   plan benefits.
 3          3.        Defendants Carolyn Jeanne Fowler and Carolyn Denise Washington are
 4   enjoined from instituting any action or proceeding against GM, or its agents, affiliates,
 5   parents, subsidiaries, attorneys, or assigns, with respect to the decedent’s pension plan or the
 6   payment of proceeds of the pension plan.
 7          4.        GM is dismissed from this action with prejudice.
 8          5.        GM shall have its costs of suit.
 9          IT IS SO ORDERED.
10
11   DATED: June 16, 2020
                                                               __________________________________
12                                                                        Percy Anderson
13                                                               UNITED STATES DISTRICT JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         -2-
